Citation Nr: 1015467	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for a pinched nerve in 
the neck and back.

6.  Entitlement to service connection for gout in the left 
foot.

7.  Entitlement to service connection for arthritis of the 
feet, hands, and lower extremities.

8.  Entitlement to service connection for flat feet.

9.  Entitlement to service connection for hepatitis, to 
include hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 
1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The issue of entitlement to service connection for hepatitis, 
to include hepatitis C, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 4, 2010, after certification of this appeal to the 
Board in March 2009, but prior to the promulgation of a Board 
decision in this appeal, VA received a written request from 
the Veteran that his appeals as to all issues be withdrawn, 
with the exception of the appealed issue of entitlement to 
service connection for hepatitis, to include hepatitis C.  
This constitutes a request for withdrawal of appeals as to 
the following issues: (1) Entitlement to service connection 
for bipolar disorder; (2) Entitlement to service connection 
for hypertension; (3) Entitlement to service connection for 
right knee disability; (4) Entitlement to service connection 
for left knee disability; (5) Entitlement to service 
connection for a pinched nerve in the neck and back; (6) 
Entitlement to service connection for gout in the left foot; 
(7) Entitlement to service connection for arthritis of the 
feet, hands, and lower extremities; and (8) Entitlement to 
service connection for flat feet.


CONCLUSION OF LAW

The criteria for withdrawal of appeals have been met as to 
the following issues: (1) Entitlement to service connection 
for bipolar disorder; (2) Entitlement to service connection 
for hypertension; (3) Entitlement to service connection for 
right knee disability; (4) Entitlement to service connection 
for left knee disability; (5) Entitlement to service 
connection for a pinched nerve in the neck and back; (6) 
Entitlement to service connection for gout in the left foot; 
(7) Entitlement to service connection for arthritis of the 
feet, hands, and lower extremities; and (8) Entitlement to 
service connection for flat feet.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

On January 4, 2010, subsequent to certification of this 
appeal to the Board in March 2009, but prior to the 
promulgation of a Board decision in this appeal, VA received 
a written request from the Veteran that his appeals as to all 
issues be with drawn, with the exception of the appealed 
issue of entitlement to service connection for hepatitis, to 
include hepatitis C, be withdrawn.  This constitutes a 
request for withdrawal of appeals as to the following issues: 
(1) Entitlement to service connection for bipolar disorder; 
(2) Entitlement to service connection for hypertension; (3) 
Entitlement to service connection for right knee disability; 
(4) Entitlement to service connection for left knee 
disability; (5) Entitlement to service connection for a 
pinched nerve in the neck and back; (6) Entitlement to 
service connection for gout in the left foot; (7) Entitlement 
to service connection for arthritis of the feet, hands, and 
lower extremities; and (8) Entitlement to service connection 
for flat feet.  

The Veteran has thereby withdrawn his appeal as to the above-
enumerated issues, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeals as to these issues 
and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service 
connection for bipolar disorder is dismissed.

The appeal as to the issue of entitlement to service 
connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service 
connection for right knee disability is dismissed.

The appeal as to the issue of entitlement to service 
connection for left knee disability is dismissed.

The appeal as to the issue of entitlement to service 
connection for a pinched nerve in the neck and back is 
dismissed.

The appeal as to the issue of entitlement to service 
connection for gout in the left foot is dismissed.

The appeal as to the issue of entitlement to service 
connection for arthritis of the feet, hands, and lower 
extremities is dismissed.

The appeal as to the issue of entitlement to service 
connection for flat feet is dismissed.


REMAND

On April 9, 2010, the undersigned Veterans Law Judge granted 
the Veteran's request to reschedule a Travel Board hearing 
with respect to the current appeal.  As discussed above, the 
issue remaining for appeal is entitlement to service 
connection for hepatitis, to include hepatitis C.  The 
undersigned further notes that in correspondence received in 
January 2010, the Veteran expressed interest in the 
scheduling of a Video Conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing or a Video Conference hearing, 
whichever the Veteran elects, at the RO 
before a Veterans Law Judge of the Board. 
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


